Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/23/2020 has been entered. 

DETAILED ACTION
Claims 1-3, 5-8, 10-11, 13-16 and 18-24 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0052], lines 2-3, recites “and it can be ensured that a data packet receiving service is not uninterrupted”. However, it appears that it should be “and it can be ensured that a data packet receiving service is 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-3, 5-8, 10-11, 13-16 and 18-24  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 17-18, recites the limitations “send data of the source virtual machine, a to-be-sent data packet that exits on the source virtual machine and needs to be transmitted” However, it is not clearly defined as what constitute the terms “data of the source virtual machine” and “a to-be-sent data packet” and they are related or differ from each other. It is further uncertain and not clearly understood how the source VMM is to send said “data of the source virtual machine, “to-be-sent data packet” and “configuration information” to the destination VMM (e.g. the claim does not describe whether there’s a connection established between source and destination VMMs). Lines 33-34, recite “wherein the destination virtual machine is configured to perform a sending procedure of the to-be-sent data packet” However, it is uncertain as to whom the to-be-sent data packet is to be send.
As per claim 8, it is rejected for having similar issues as claim 1.
As per claims 2-3, 5-7, 10-11, 13-16 and 18-24, they are rejected 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 10-11, 13-14, 18 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goggin et al. (US Pub. No. 20120042034 A1) in view of Watanabe et al. (US Pub. No. US Pub. No. 20090313391 A1), further in view of Tanaka et al. (US Pub. No. 20120096192 A1), and further in view of Sun et al. (U.S. Pub. No. 20030187915 A1).
Goggin, Watanabe and Tanaka were cited in a previous Office Action.

As per claim 1, Goggin teaches the invention substantially as claimed including a system for virtual machine (VM) live migration (Abstract; par. 0004, a virtual machine (VM) migrates from a source computing machine to a destination computing machine) comprising: 
a source server (Fig. 4, Host machine 404-2) comprising a source virtual machine (Fig, source VM 304) and a source virtual machine monitor (VMM) (Fig. 3B, VMM  323, VF 326; par. 0066); 
a destination server (Fig. 4, Host machine 404-2) comprising a destination virtual machine (Fig. 4, destination VM 304’) and a destination VMM (Fig. 3B, VMM  323; par. 0066);
a single root Input/Output (I/O) virtualization (SR-IOV) network adapter comprising a virtual function (VF) module allocated to the source virtual machine (par. par. 0002 One solution to this problem has been proposed in the Single Root Virtualization I/O and Sharing Specification; Fig. 3B, VF 316 allocated to VM 304),
wherein the source VMM is configured to: suspend the source virtual machine and the VF module at the same time m response to the migration request (par. 0003, In general, migration involves a virtualization intermediary [the VMM] intervening to suspend a VM's execution at any instruction boundary and to control the flow of the VM's IO during the migration process; par. 0062 … live migration of a virtual machine, such as VM 304, from the source host machine 300 to the destination host machine 404-2 involves temporarily suspending all operation of the VM 304 in the course of the migration); and
send data of the source virtual machine … and configuration information of the VF module to the destination VMM (par. 0073, In particular, once the destination VM 304' is ready, the source VM 304 is suspended long enough (using known techniques) that its non-memory state information can be transferred to and saved in the destination VM),
notify the destination VMM, wherein the destination VMM is further configured to: configure in response to the notifying, the VF module according to the data of the source virtual machine and the configuration information of the VF module that are received from the source VMM (par. 0079, The transfer of the 
resume operation of a destination virtual machine according to a configuration operation of the destination VMM (par. 0078 … the destination VM … is resumed from the suspended source state from where the source VM 304 was stopped), and

Goggin does not expressly teach:
a peripheral component interconnect express (PCie) switch; and wherein the source server, the destination server, the management node, and the SR-IOV network adapter are separately coupled to a physical port of the PCie switch to perform communication.
However, Watanabe teaches:
a peripheral component interconnect express (PCie) switch (Fig. 1, I/O Switch 50); and
wherein the source server, the destination server … and the SR-IOV network adapter are separately coupled to a physical port of the PCie switch to perform communication (Fig. 1, Physical Computer 10, Physical computer 20, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Goggin to include an I/O Switch as set forth by Watanabe because implementing an I/O switch would enable for connecting physical computers [servers] to the SR-IOV and allow for changing by switching connection relationships in the PCI switch without changing physical wiring.

	Goggin and Watanabe does not expressly teach: 
wherein the management node is configured to initiate a migration request to the source VMM, wherein the management node is further configured to: update a connection relationship from a first connection relationship to a second connection relationship after the source VMM sends the to-be-sent data packet, wherein the first connection relationship is between the VF module and the source server, and wherein the second connection relationship is between the VF module and the destination server.
However, Tanaka teaches:
wherein the management node is configured to initiate a migration request to the source VMM, wherein the management node is further configured to: update a connection relationship from a first connection relationship to a second connection relationship after the source VMM sends the to-be-sent data packet, wherein the first connection relationship is between the VF module and the source server, and wherein the second connection relationship is between the VF module and the destination server (page 15, claim sub-processor (201), as the condition, whether or not to change the main processor to communicate with the virtual port after migration in accordance with the virtual port migration step, from the main processor communicating with the virtual port before the migration; and whether or not to change the physical port between before and after the virtual port migration step; and the sub-processor (201) executes the virtual port migration process in accordance with the condition received from the management device”; par. 0069, discloses the sub-processor node is additionally configured for example to registers physical functions and virtual functions with device tree used for managing PCIe devices; par. 0039-0140, discloses a sub processor that is configured to access an NTB management table and set or change an NTBs and corresponding relationships among main processors, ports, virtual functions; Fig. 8-11 and par. 0122-0123 further describes that an RID of the virtual function unit (VF1) is registered with the RID mapping table 800 of the nontransparent bridge 210 (NT0), but the RID of the virtual function unit 235 (VF14) is not registered. Therefore, though the main processor 10 (CPU0) and the virtual function unit 234 can communicate with each other, the main processor 10 (CPU0) and the virtual function unit 235 cannot communicate with each other”. That is, a virtual function unit must be registered in a mapping table of NT0, associated with a main processor CPU0, to allow the main processor and the virtual function to communicate).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching Goggin and Watanabe to incorporate the technique of using a Sub Processor to register and set connection relationships among main processor, ports, virtual functions as set forth by Tanaka, by implementing in the 

Goggin, Watanabe and Tanaka does not expressly teach:
send… a to-be-sent data packet that exits on the source virtual machine and needs to be transmitted; wherein the destination virtual machine is configured to perform a sending procedure of the to-be-sent data packet.
However, Sun teaches send[ing] … a to-be-sent data packet that exits on the source virtual machine and needs to be transmitted; wherein the destination virtual machine is configured to perform a sending procedure of the to-be-sent data packet (par. 0035 … the migrating process on the first computer sends its receive-message-list to the initialized process after the communication link between the migrating process and initialized process is established. Upon receiving the transmitted receive-message-list, the initialized process inserts the list's content in front of its local receive-message-list. As a results the communication state is reconstructed and all messages in the list are in FIFO order; par. 0027 … The migrating process transfers its receive-message-list and execution state and memory state over to the initialized process, which restores them to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching Goggin, Watanabe and Tanaka to incorporate the method of sending a receive-message-list to a initialized process as set forth by Sun because it would provide for efficiently sending existing data packets from a source virtual machine to a destination virtual machine such that so that no data traffic is lost during migration for virtual machines. 

As per claim 2, Tanaka teache wherein the first connection relationship uses one physical port of the PCIe switch (Figures 12, 13 describes connection relationships between VFs 1, 14 and Processors 10, 11 using one physical port of the PCIe switch 220).

As per claim 3, Goggin further teaches: wherein the source server further comprises source server hardware (Fig. 4, Host Machine 300 [source], describes hardware such as SR IOV adapter, Storage, and inherently includes Processor, Memory), wherein the destination server further comprises destination server hardware Fig. 4, Host Machine 404-2, describes hardware such as SR IOV adapter, Storage, and inherently includes Processor, Memory). 
Meanwhile, Tanaka further teaches wherein the management node updating the connection relationship comprises updating a mapping between one physical port of the PCIe switch and an address of source server hardware to a mapping between the physical port of the PCIe switch and an address of destination server hardware, and 

As per claim 5, Goggin further teaches wherein the destination server further comprises an I/O memory management unit (IOMMU), and wherein the destination VMM is further configured to change address mapping information of hardware of the IOMMU so that the VF module accesses the destination virtual machine according to the address mapping information (par. 0016, system hardware 104 also ordinarily will include other conventional mechanisms such as a memory management unit MMU 107).

As per claim 6, Sun further teaches wherein the destination VMM is further configured to receive a to-be-received data packet still existing on the source virtual machine (par. 0035 To reconstruct the communication state, the migrating process on the first computer sends its receive-message-list to the initialized process after the communication link between the migrating process and initialized process is established. Upon receiving the transmitted receive-message-list, the initialized process inserts the list's content in front of its local receive-message-list).

As per claim 8, it is a method having similar limitations as claim 1. Thus, claim 8 is rejected for the same rationale as applied to claim 1. 

As per claim 10, it is a method having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as applied to claim 2.

As per claim 11, it is a method having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as applied to claim 3.

As per claim 13, it is a method having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is a method having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 18, Goggin teaches wherein the method further comprises changing, by the destination VMM, address mapping information of hardware of the IOMMU so that the VF module accesses the destination virtual machine according to the address mapping information (par. 0079 It will be appreciated that during the iterative transfer of pages from the source VM 304 to the destination VM 304', the source VM 304, which has been `unstunned` may continue to conduct IO using the first request queue 380-1 and using the first response queue 380-2. The transfer of the snapshotted of the state information 386-1 and 386-2, which was created originally in the VF 316, ensures that processing of IOs through those queues 380-1 and 380-2 picks up after remapping).

As per claim 21, Tanaka teaches wherein the management node is further configured to further update the connection relationship using the PCIe switch (par. 0069, discloses that the sub-processor node is additionally configured for example to registers physical functions and virtual functions with device tree used for managing PCIe devices; par. 0039-0140  sub processor … configured to access an NTB management table and set or change an NTBs and corresponding relationships among main processors, ports, virtual functions; Fig. 8-11 and par. 0122-0123 further describes that an RID of the virtual function unit (VF1) is registered with the RID mapping table 800 of the nontransparent bridge 210 (NT0), but the RID of the virtual function unit 235 (VF14) is not registered. Therefore, though the main processor 10 (CPU0) and the virtual function unit 234 can communicate with each other, the main processor 10 (CPU0) and the virtual function unit 235 cannot communicate with each other”. That is, a virtual function unit must be registered in a mapping table of NT0, associated with a main processor CPU0, to allow the main processor and the virtual function to communicate).

As per claim 22, Tanaka teaches wherein the management node is further configured to further update the connection relationship using the physical port (par. 0039-0140  sub processor … configured to access an NTB management table and set or change an NTBs and corresponding relationships among main processors, ports, virtual functions; Fig. 8-11 and par. 0122-0123 further describes that an RID of the virtual function unit (VF1) is registered with the RID mapping table 800 of the 

As per claim 23, it is a method having similar limitation as claim 21.  Thus, claim 23 is rejected for the same rationale as applied to claim 21.

As per claim 24, it is a method having similar limitation as claim 22.  Thus, claim 24 is rejected for the same rationale as applied to claim 22.

Claims 7, 15-16, 19-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Goggin in view of Watanabe, Tanaka and Sun as applied to claim 1, and further in view of Iwamatsu et al. (U.S. Pub. No. 20120137292 A1).
Iwamatsu was cited in a previous Office Action.

As per claim 7, Goggin, Watanabe, Tanaka and Sun teaches the limitations of claim 1. Goggin, Watanabe, Tanaka and Sun does not expressly disclose wherein the destination VMM is further configured to receive and record an interruption request.
Iwamatsu teaches wherein the destination VMM is further configured to receive 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Goggin, Watanabe, Tanaka and Sun to include the method of receiving device interruption by the virtualization software [VMM] as set forth by Iwamatsu as this would enable the a destination VMM to receive interrupt request and emulate/record.

As per claim 15, it is a method having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, Iwamatsu teaches further comprising sending, by the destination VMM, the interruption request to the destination virtual machine (par. 0005 device interruption transmission and the like are emulated by virtualization software and provided to the virtual machine).

As per claim 19, Iwamatsu teaches wherein the destination VMM is further configured to send the interruption request to the destination virtual machine (par. 0005 device interruption transmission and the like are emulated by virtualization software and provided to the virtual machine).

As per claim 20, Sun teaches wherein the destination virtual machine is further configured to process the to-be-received data packet (par. 0035 To .

Response to Arguments
Applicant's arguments with respect to claims 1 and 8 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20130254321 A1 teaches system and method for supporting live migration of virtual machines in a virtualization environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/MENG AI T AN/           Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                             

/WH/
Examiner, Art Unit 2195